--------------------------------------------------------------------------------


AMENDMENT NUMBER THREE
TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT




        This AMENDMENT NUMBER THREE TO AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT (this “Amendment”) is entered into as of August 11, 2004, by and among
WELLS FARGO FOOTHILL, INC., a California corporation (“Agent”), as Agent for the
Lenders, the lenders identified on the signature pages hereof (the “Lenders”,
and together with Agent, the “Lender Group”), ACME TELEVISION, LLC, a Delaware
limited liability company (“Borrower”), and ACME COMMUNICATIONS, INC., a
Delaware corporation (“Parent”), the Guarantors, and the Parent Guarantors, with
reference to the following:

        WHEREAS, Borrower and Parent entered into that certain Amended and
Restated Loan and Security Agreement, dated as of August 8, 2003, as amended by
that certain Amendment Number One to Amended and Restated Loan and Security
Agreement, dated as of December 31, 2003 and by that certain Amendment Number
Two to Amended and Restated Loan and Security Agreement, dated as of May 21,
2004 (as amended, restated, supplemented, or otherwise modified from time to
time, the “Loan Agreement”), with the Lender Group pursuant to which the Lenders
have made certain loans and financial accommodations available to Borrower;

        WHEREAS, Borrower, Parent, the Guarantors, and the Parent Guarantors
have requested that the Lender Group agree to certain amendments with respect to
the Loan Agreement;

        WHEREAS, subject to the terms and conditions set forth herein, the
Lender Group is willing to provide the amendments requested by Borrower, Parent,
the Guarantors, and the Parent Guarantors.

        NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

1.     Defined Terms. All terms used herein and not otherwise defined shall have
the meanings ascribed thereto in the Loan Agreement.

2.     Amendments to the Loan Agreement.

    (b)        Section 7.22(a)(i) of the Loan Agreement is hereby amended and
restated in its entirety to read as follows:

    (i)        Minimum EBITDA. EBITDA, measured on a fiscal quarter-end basis,
of not less than the required amount set forth in the following table for the
applicable period set forth opposite thereto;


Applicable Amount

Applicable Period

($1,250,000) For the 3 month period
ending September 30, 2003

($1,625,000) For the 6 month period
ending December 31,2003

($2,600,000) For the 9 month period
ending March 31,2004

($1,500,000) For the 12 month period
ending June 30, 2004

($2,000,000) For the 12 month period
ending September 30, 2004

($1,750,000) For the 12 month period
ending December 31, 2004

$3,580,000 For the 12 month period
ending March 31, 2005

$5,220,000 For the 12 month period
ending June 30, 2005

$6,600,000 For the 12 month period
ending September 30, 2005

$8,150,000 For the 12 month period
ending December 31, 2005

$8,935,000 For the 12 month period
ending March 31, 2006

$9,275,000 For the 12 month period
ending June 30, 2006



    (b)        Section 7.22(a)(ii) of the Loan Agreement is hereby amended and
restated in its entirety to read as follows:

    (ii)        Tangible Net Worth. Tangible Net Worth of at least the required
amount set forth in the following table as of the applicable date set forth
opposite thereto:


Applicable Amount

Applicable Date

($6,150,000) September 30, 2003

($9,700,000) December 31, 2003

($14,300,000) March 31, 2004

($13,500,000) June 30, 2004

($21,500,000) March 31, 2005

($22,400,000) June 30, 2005

($23,800,000 September 30, 2005

($23,300,000) December 31, 2005

($25,800,000) March 31, 2006

($26,200,000) June 30, 2006



    (b)        Section 7.22(a)(iii) of the Loan Agreement is hereby amended and
restated in its entirety to read as follows:

    (iii)        Indebtedness to EBITDA. A ratio of (a) Total Debt to (b) EBITDA
of not greater than the ratio set forth in the following table for the
applicable period set forth opposite thereto:


Applicable Ratio

Applicable Period

(36.1:1.0) For the 3 month period
ending September 30, 2003

(30.9:1.0) For the 6 month period
ending December 31,2003

(20.3:1.0) For the 9 month period
ending March 31,2004

(34.9:1.0) For the 12 month period
ending June 30, 2004

15.7:1.0 For the 12 month period
ending March 31, 2005

10.7:1.0 For the 12 month period
ending June 30, 2005

8.3:1.0 For the 12 month period
ending September 31, 2005

6.0:1.0 For the 12 month period
ending December 31, 2005

5.9:1.0 For the 12 month period
ending March 31, 2006

5.6:1.0 For the 12 month period
ending June 30, 2006



3.     Conditions Precedent to Amendment. The satisfaction of each of the
following, unless waived or deferred by Agent in its sole discretion, shall
constitute conditions precedent to the effectiveness of this Amendment and each
and every provision hereof:

(a)   Agent shall have received this Amendment, duly executed by the parties
hereto, and the same shall be in full force and effect.

(b)   Agent shall have received, for the benefit of the Lenders in accordance
with their respective Pro Rata Shares, an amendment fee of $25,000; provided
that such fee shall be applied to the up-front fees charged by the Lenders in
connection with the restructure of the Loan Agreement currently being discussed
among the parties (the “Proposed Restructure”) so long as Proposed Restructure
closes by September 30, 2004;

(c)   The representations and warranties in this Amendment, the Loan Agreement
and the other Loan Documents shall be true and correct in all respects on and as
of the date hereof, as though made on such date (except to the extent that such
representations and warranties relate solely to an earlier date).

(d)   After giving effect to this Amendment, no Event of Default or event which
with the giving of notice or passage of time would constitute an Event of
Default shall have occurred and be continuing on the date hereof.

(e)   No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against Borrower, Parent, Agent or any Lender, or any of
their respective Affiliates.

4.     Representations and Warranties. Each of Borrower, Parent, each Guarantor,
and each Parent Guarantor hereby represent and warrant to the Lender Group that
(a) the execution, delivery, and performance of this Amendment and of the Loan
Agreement, as amended hereby, are within its powers, have been duly authorized
by all necessary action, and are not in contravention of any law, rule, or
regulation applicable to it, or any order, judgment, decree, writ, injunction,
or award of any arbitrator, court, or Governmental Authority binding on it, or
of the terms of its Governing Documents, or of any material contract or material
undertaking to which it is a party or by which any of its properties may be
bound or affected, (b) this Amendment and the Loan Agreement, as amended hereby,
constitute its legal, valid, and binding obligation, enforceable against it in
accordance with its terms, except as enforcement may be limited by equitable
principles, or by bankruptcy, insolvency, reorganization, moratorium or similar
laws relating to or limiting creditors’ rights generally, and (c) this Amendment
has been duly executed and delivered by it.

5.     Choice of Law. The validity of this Amendment, its construction,
interpretation and enforcement, the rights of the parties hereunder, shall be
determined under, governed by, and construed in accordance with the laws of the
State of California.

6.     Counterparts; Telefacsimile Execution. This Amendment may be executed in
any number of counterparts and by different parties and separate counterparts,
each of which when so executed and delivered, shall be deemed an original, and
all of which, when taken together, shall constitute one and the same instrument.
Delivery of an executed counterpart of a signature page to this Amendment by
telefacsimile shall be effective as delivery of a manually executed counterpart
of this Amendment. Any party delivering an executed counterpart of this
Amendment by telefacsimile also shall deliver a manually executed counterpart of
this Amendment, but the failure to deliver a manually executed counterpart shall
not affect the validity, enforceability, and binding effect of this Amendment.

7.     Effect on Loan Documents.

(a)   The Loan Agreement and each of the other Loan Documents, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects. The
execution, delivery, and performance of this Amendment shall not, except as
expressly set forth herein, operate as a waiver of or, except as expressly set
forth herein, as an amendment of, any right, power, or remedy of Agent or any
Lender under the Loan Documents, as in effect prior to the date hereof. The
waivers, consents, and modifications herein are limited to the specifics hereof,
shall not apply with respect to any facts or occurrences other than those on
which the same are based, shall not excuse future non-compliance with the Loan
Agreement, and shall not operate as a consent to any further or other matter,
under the Loan Documents.

(b)   Upon and after the effectiveness of this Amendment, each reference in the
Loan Documents to “this Agreement”, “hereunder”, “herein”, “hereof” or words of
like import referring to the Loan Agreement, and each reference in the other
Loan Documents to “the Agreement”, “thereunder”, “therein”, “thereof” or words
of like import referring to the Loan Agreement, shall mean and be a reference to
the Loan Agreement as modified and amended hereby.

8.     Entire Agreement. This Amendment, together with all other instruments,
agreements, and certificates executed by the parties in connection herewith or
with reference hereto, embody the entire understanding and agreement between the
parties hereto and thereto with respect to the subject matter hereof and thereof
and supersede all prior agreements, understandings, and inducements, whether
express or implied, oral or written.

9.     Exclusivity. In consideration of the accommodations provided in this
Amendment, Borrower and Parent represent and warrant that they have suspended
discussions with other lenders with respect to the Proposed Restructure and
agree to work exclusively with Agent and the Lenders to complete the Proposed
Restructure so long as the Proposed Restructure closes by September 30, 2004.

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have entered into this Amendment as of
the date first above written.

ACME TELEVISION, LLC,
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Cheif Financial Officer



ACME COMMUNICATIONS, INC.,
a Delaware corporation


/s/Thomas D. Allen
Name: Thomas D Allen
Title: Executive Vice President  &
  Cheif Financial Officer

ACME INTERMEDIATE HOLDINGS, LLC,
a Delaware limited liability company

/s/Thomas D. Allen
Name: Thomas D Allen
Title: Executive Vice President  & 
  Cheif Financial Officer

ACME INTERMEDIATE FINANCE, INC.,
a Delaware corporation

/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  &
  Cheif Financial Officer

ACME SUBSIDIARY HOLDINGS II, LLC,
a Delaware limited liability company

/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  &
  Cheif Financial Officer

ACME SUBSIDIARY HOLDINGS III, LLC,
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Cheif Financial Officer

ACME TELEVISION OF FLORIDA, LLC,
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Cheif Financial Officer

ACME TELEVISION OF ILLINOIS, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Cheif Financial Officer

ACME TELEVISION OF NEW MEXICO, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Cheif Financial Officer

ACME TELEVISION OF OHIO, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Cheif Financial Officer

ACME TELEVISION OF OREGON, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Cheif Financial Officer

ACME TELEVISION OF TENNESSEE, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Cheif Financial Officer

ACME TELEVISION OF UTAH, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Cheif Financial Officer

ACME TELEVISION OF WISCONSIN, LLC,
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Cheif Financial Officer

ACME TELEVISION LICENSES OF FLORIDA, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Cheif Financial Officer

ACME TELEVISION LICENSES OF ILLINOIS, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Cheif Financial Officer

ACME TELEVISION LICENSES OF NEW MEXICO, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Cheif Financial Officer

ACME TELEVISION LICENSES OF OHIO, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Cheif Financial Officer

ACME TELEVISION LICENSES OF OREGON, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Cheif Financial Officer

ACME TELEVISION LICENSES OF TENNESSEE, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Cheif Financial Officer

ACME TELEVISION LICENSES OF UTAH, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Cheif Financial Officer

ACME TELEVISION LICENSES OF WISCONSIN, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Cheif Financial Officer

ACME TELEVISION MADISON, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Cheif Financial Officer

ACME TELEVISION LICENSES OF MADISON, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Cheif Financial Officer

WELLS FARGO FOOTHILL, INC.
a California Corporation, as Agent and as a Lender


/s/James K. Downey
Name: James K. Downey
Title: Vice President 
  

GENERAL ELECTRIC CAPITAL CORPORATION
a Delaware corporation, as a Lender


/s/Steven J. Heise
Name: Steven J Heise
Title: Duly Authorized Signatory




